Citation Nr: 1130422	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle injury.

2.  Entitlement to service connection for right lung disability, claimed as granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1982 to March 1988.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, denied service connection for right ankle injury and for right lung granuloma.  The claims were previously before the Board in November 2009 and were remanded for additional development.  With respect to the issue decided herein, the Board is satisfied that there has been compliance with the remand instructions, and the Board may proceed with review of the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

In his October 2006 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for April 2009, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2010).

The issue of service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic right ankle disability did not begin in service and is not otherwise shown to be related to service.  



CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Adequate notice was sent in January 2011, and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Right Ankle Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a right ankle disability which he contends results from an injury in service.  He asserts that he began to experience pain and stiffness in his right ankle in 1988.  

Service treatment records reflect that the Veteran reported right ankle pain after tripping down the stairs in October 1982.  On examination, there was tenderness over both malleous with 1 to 2+ swelling.  An x-ray showed that there was no fracture.  The Veteran was diagnosed with sprained ankle and given a splint and crutches.  Although the treatment note indicates that he was advised to follow up with the orthopedic clinic, there are no other records of treatment for the Veteran's right ankle in service.  During a routine physical in October 1985, the Veteran did not report any problems in his ankle and none were noted on examination.  

VA outpatient treatment record reflect that the Veteran was diagnosed as having degenerative joint disease of the knees in June 2004.  He complained of chronic neck, back, and leg pain in August 2004, and stated that he had to quit his job in housekeeping due to his arthritis pain.  In February 2006 he reported ankle pain that was "weather related," and in January 2010 he reported chronic pain in his lower back, legs, ankles, and knees.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his right ankle in February 2011.  He reported that his pain had become progressively worse and that he had had no other injuries to the ankle.  The Veteran described symptoms of pain, stiffness, weakness, incoordination, and giving way.  He reported no incidents of instability, dislocation, or subluxation, and there was locking less than once per year.  He also reported warmth, redness, swelling, and tenderness.  There were no constitutional symptoms of arthritis and no incapacitating episodes.  The Veteran was able to stand for up to one hour and to walk for between 1/4 mile and one mile.  He used a brace intermittently.  

On examination, the Veteran's gait was antalgic but there was no other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  The Veteran had guarding of movement, but there was no ankle instability or tendon abnormality.  He had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 30 degrees.  There was no objective evidence of pain with motion, and there was no additional limitation with repetition.  X-rays showed normal right ankle, with normal soft tissues and bones.  The examiner diagnosed right ankle strain, noting that the condition would result in decreased mobility and pain and would have a mild effect on the Veteran's activities.  The examiner reviewed the Veteran's service records, noting that he was treated only once for an ankle injury in service.  He concluded that the Veteran's current ankle pain is not related to service because a sprain is unlikely to cause chronic pain.  He opined that the Veteran's ankle pain is more likely due to chronic use in his occupations as custodian and line worker, as well as changes of aging.  In providing a rationale for the opinion, the examiner noted that the Veteran's service treatment records show that he was seen once after tripping down stairs and was treated and released with a diagnosis of an ankle sprain.  There were no other notes in his service treatment records indicating that he was re-evaluated for the right ankle or that he continued to have problems with the right ankle.  The examiner further noted that the Veteran has a work history that involved prolonged standing and/or walking and it is much more likely that his chronic ankle pain is from chronic use as well as changes of aging.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for right ankle strain is not warranted.  The evidence establishes that an injury occurred in service; however, that an injury or disease occurred in service is not enough.  There must be a chronic disability resulting from that injury or disease.  The record reflects that the Veteran did not seek further treatment for an ankle disability in service or for many years after his separation.  In addition, there is no medical opinion of record which associates the Veteran's current ankle strain with active service.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this regard, the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the Veteran does not report continuous symptomatology of ankle strain since his in-service injury.  Rather, he reports that his pain began after service in 1988, six years after the initial injury.  VA treatment record also indicate that he reports similar chronic pain in his left ankle, as well as throughout his lower extremities and low back.  

In summary, although the Veteran suffered an injury to his right ankle in service, the preponderance of the evidence does not support a finding that he incurred a chronic disability as a result of that injury.  He does not report continuous pain since the injury, and the competent medical evidence of record indicates that the condition is the result of chronic use over many years.  Accordingly, the preponderance of the evidence is against service connection, and the claim is denied.  


ORDER

Service connection for residuals of right ankle injury is denied.  


REMAND

The Veteran is seeking service connection for a right lung disability, claimed as granuloma, which he contends results from his service occupation as a fuel specialist.  Pursuant to the Board's remand instructions, he was afforded a VA examination of his lungs on February 10, 2011.  The examiner noted that a pulmonary function test (PFT) had been ordered and that he would place an addendum to the record when those results were available.  The claims file contains no addendum.  Thus, the examination is incomplete.  

In May 2011, the Veteran submitted to the AMC the results of a VA PFT dated February 23, 2011, (presumably the test ordered after the recent VA examination) as well as VA treatment records dated in March 2011 which indicate that moderate obstructive ventilatory defect is present.  These records have not been evaluated by the RO, and the Veteran did not include a waiver of RO consideration.  

Therefore, a remand is required so that the VA examiner may review the PFT test and provide an addendum and the RO may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2010).

Finally, the Board notes that the corrective notice provided to the Veteran pursuant to the Board's remand instructions erroneously informed him that the denial of his claim is final and that he is required to submit new and material evidence in order to reopen it.  On remand, correct and adequate notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence necessary to substantiate his claim for a right lung disability.

2.  After completion of the foregoing and allowing the Veteran a sufficient period of time for response, return the claims file to the VA examiner who examined the Veteran in February 2011 with instructions to review the record and prepare an addendum addressing the results of the PFT which was ordered on February 10, 2011 (See the PFT dated February 23, 2011), as well as any additional medical evidence pertaining to the Veteran's lung disability.  If that examiner is unavailable, another the claims folder should be forwarded to another appropriate examiner for the requested review and addendum.  

3.  Thereafter, review the additional evidence submitted by the Veteran since the March 2011 statement of the case.  After completing any additional necessary development, readjudicate the claim.  If the claim remains denied, the RO must furnish the Veteran with a supplemental statement of the case and allow him an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


